Case 5:19-cv-00817-JGB-KK Document 30 Filed 06/02/20 Page 1 of 1 Page ID #:130



  1

  2                                                             JS-6
  3

  4

  5

  6

  7                      UNITED STATES DISTRICT COURT
  8                     CENTRAL DISTRICT OF CALIFORNIA

  9

 10    MARTIN A. HOLGUIN and                 Case No. 5:19-cv-00817-JGB-KK
       SHARON L. HOLGUIN,
 11                                          ORDER ON DISMISSAL OF
                      Plaintiffs,            DEFENDANT MERIDIAN
 12                                          FINANCIAL SERVICES, INC.
             v.
 13

 14    MERIDIAN FINANCIAL
       SERVICES, INC.,
 15
                      Defendant.
 16

 17         Plaintiffs, MARTIN A. HOLGUIN and SHARON L. HOLGUIN, and
 18
      Defendant, MERIDIAN FINANCIAL SERVICES, INC., having filed with this
 19
      Court their Stipulation of Dismissal and the Court having reviewed the same, IT IS
 20

 21   HEREBY ORDERED:
 22
            1. The action against MERIDIAN FINANCIAL SERVICES, INC. is hereby
 23            dismissed with prejudice onn the merits.
 24           June 2, 2020
      DATED: __________________
 25                                        _______________________________
                                           ____________________________________
                                           UNITED
                                           UNITEED STATES DISDISTRICT
                                                               STRICT JUDGE
 26

 27

 28
                                               1

                                                                         1020494\305729020.v1
